DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display device comprising: a display panel; and a gate driver embedded in the display panel, the gate driver including a plurality of stages respectively driving a plurality of gate lines, each stage of the plurality including: an output portion including a pull-up transistor pulled-up by control of a Q node, outputting an input clock of a plurality of clocks to an output terminal, and a pull-down transistor pulled-down by control of a QB node, outputting a first gate-off voltage to the output terminal; a controller charging and discharging the Q node and charging and discharging the QB node to be in an opposite state as the Q node; and a back bias circuit having a back bias node capacitance-coupled with the Q node and generating a second gate-off voltage lower than the first gate-off voltage to apply the second gate-off voltage to the back bias node for an off-period of the Q node by the controller, wherein the back bias circuit applies the second gate-off voltage to light shielding layers of some transistors, which are turned off for the off-period of the Q node, among transistors constituting the output portion and the controller, through the back bias node.  The closest prior art You et al. (US 2017/0069283) discloses a display device comprising a display panel; and a gate driver embedded in a display panel, the gate driver including a selected plurality of stages respectively driving a plurality of gate lines, each stage of the selected plurality including: an output portion including a pull-up transistor pulled-up by control of a first node, outputting an input clock of a plurality of clocks to an output terminal, and a pull-down transistor pulled-down by control of a second node, outputting a gate-off voltage to the output terminal; a controller charging and discharging the first node and charging and discharging the second node to be in an opposite state of the first node.  An analogous prior art Yoon et al. (US 2016/0225307) discloses a display device comprising a display panel; and a gate driver embedded in a display panel, the gate driver including a selected plurality of stages respectively driving a plurality of gate lines, each stage of the selected plurality including: an output portion including a pull-up transistor pulled-up by control of a first node, outputting an input clock of a plurality of clocks to an output terminal, and a pull-down transistor pulled-down by control of a second node, outputting a gate-off voltage to the output terminal; a controller charging and discharging the first node and charging and discharging the second node to be in an opposite state of the first node.  An analogous prior art Jeon et al. (US 2015/0029082) discloses a display device comprising a display panel; and a gate driver embedded in a display panel, the gate driver including a selected plurality of stages respectively driving a plurality of gate lines, each stage of the selected plurality including: an output portion including a pull-up transistor pulled-up by control of a first node, outputting an input clock of a plurality of clocks to an output terminal, and a pull-down transistor pulled-down by control of a second node, outputting a gate-off voltage to the output terminal; a controller charging and discharging the first node and charging and discharging the second node to be in an opposite state of the first node.  An analogous prior art Lee et al. (US 2018/0130435) discloses a display device comprising a display panel; and a gate driver embedded in a display panel, the gate driver including a selected plurality of stages respectively driving a plurality of gate lines, each stage of the selected plurality including: an output portion including a pull-up transistor pulled-up by control of a first node, outputting an input clock of a plurality of clocks to an output terminal, and a pull-down transistor pulled-down by control of a second node, outputting a gate-off voltage to the output terminal; a controller charging and discharging the first node and charging and discharging the second node to be in an opposite state of the first node.  An analogous prior art Lim et al. (US 2019/0206502) teaches a capacitor connected to the pull up node Q, however the capacitor is not connected to the back bias circuit.  An analogous prior art Shimizu et al. (US 2011/0175674) teaches a light shielding layer of a TFT serving as a back gate electrode.  However, none of the cited prior art teach or suggest the limitation of wherein the back bias circuit applies the second gate-off voltage to light shielding layers of some transistors, which are turned off for the off-period of the Q node, among transistors constituting the output portion and the controller, through the back bias node.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628